USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 1 of 15
                                        45D05-21 o1 -CT-000096                                    Filed: 1/25/2021 11:06   AM
                                                                                                                    Clerk
      USDC IN/ND case 2:21-cv-00070      document
                             Lake Superior               1-1 filed
                                           Court, Civil Division 5 02/24/21 page 2 of 43              Lake County, Indiana




STATE OF INDIANA                                  IN   THE LAKE CIRCUIT/SUPERIOR COURT
                                          vvv




COUNTY OF LAKE                                                                ,
                                                                                  INDIANA

MARY SHANK, as Personal                   )

              ESTATE OF
Representative of the                     )

MATTHEW SHANK, Deceased,                  )

Plaintiff,                                )

                                          )

vs.                                       )       CAUSE NO:
                                          )

OSCAR MARTINEZ,           Sheriff of      )

Lake County, Indiana,     LAKE            )

COUNTY SHERIFF’S                          )

DEPARTMENT; LAKE COUNTY, )
INDIANA;       TOWN OF ST. JOHN;         )
TOWN OF ST. JOHN                          )

ST.JOHN POLICE DEPARTMENT;)
STEVEN FLORES, Chief 0f the )

Town   0f St. John Police Department      )




Defendants.

                                     COMPLAINT FOR DAMAGES
                                 AND REQUEST FOR TRIAL BY JURY
        Comes now Plaintiff MARY SHANK,             as Personal Representative       0f the


Estate of    MATTHEW SHANK, Deceased, and for his complaint

against Defendants, Oscar Martinez, as Sheriff of Lake County, Indiana,



individually and in his ofﬁcial capacity; the    Lake County   (1nd.) Sheriffs



Department; and Lake County, Indiana and         Town   of St. John,   St.   John Police Department and

Chief Steven Flores,    St.   John Police Department.




                                                Introduction
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 2 of 15


     USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 3 of 43


         1.   This   is   an action resulting from the wrongful death of Matthew A.


Shank, while he was in the custody of the Lake County Sheriff” s



Department      at the     Lake County   Jail ("Jail") in   Lake, Indiana as a pretrial



detainee.



                                                        Parties



         2. Plaintiff,      MARY SHANK, is the duly appointed personal representative 0f the Estate
of MATTHEW            SHANK,       Deceased,   now pending     in the   Lake County          (1nd.) Superior    Court as


Cause N0. 45D1 1-2007-ES-000132 0f such Court.


         3.   At   the time 0f his death,   MATTHEW SHANK ("Matthew") was an adult

person   who was          a prisoner conﬁned to the Lake County Jail ("Jail") in Lake County, Indiana.



         4.   Defendant Sheriff Oscar Martinez ("Sheriff Martinez")                   is   and was   at all




times mentioned herein, the duly elected Sheriff 0f Lake County, Indiana.                        He   is   charged by law


With "tak[ing] care of the county jail and the prisoners there." Ind. Code S 36-2-13-5(7).                        He   is



being sued in his individual and" ofﬁcial capacities.



         5.   Sheriff Martinez and Defendant, the           Lake County     Sheriff’s       Department

("Department"), are responsible for administering the              Jail   and   for   making, overseeing and

implementing the policies, procedures, practices and customs challenged herein relating                           to the


operation of the      Jail.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 3 of 15


     USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 4 of 43


       6.   Sheriff Martinez and the Department are also responsible for the supervision, training


and hiring 0f persons, agents and employees working Within and Without the Department,

including Deputy Sheriffs and medical providers.



       7.   Sheriff Martinez        is   and was also responsible for the promulgation of the policies and

procedures and allowance 0f the practices/customs pursuant t0                    USDC IN/ND case 3:16-cv

00190-RLM document 30 ﬁled                 03/15/1-7 page 4-19 t0 Which the acts and omissions 0f the


employees and agents of the Department alleged herein were committed.


       8.   Defendant Chief Steven Flores ("Chief Flores")               is   and was   at all




times mentioned herein, the duly appointed Chief of the                St.    John Police Department.     He   is



charged by law with "tak[ing] care 0f the county jail and the prisoners there." Ind. Code S 36-2-


13—5(7).   He   is   being sued in his individual and" ofﬁcial capacities.



       9.   Chief Flores and Defendant, the              Town   of St. John Police Department     ("St.   John

Department"), are responsible for administering, making, overseeing and implementing the


policies, procedures, practices           and customs challenged herein relating         to the operation   0f the   St.



John Police Department.


        10.   Chief Steven Flores and the          St.   John Police Department are also responsible for the

supervision, training and hiring of persons, agents and employees working Within and Without


the Department, including ofﬁcers 0f the St. John Police Department.



        11.   Chief Flores     is   and was also responsible for the promulgation of the policies and

procedures and allowance 0f the practices/customs pursuant t0                    USDC IN/ND case 3:16-CV

00190-RLM document 30 ﬁled                 03/15/1-7 page 4-19 t0 which the acts and omissions 0f the


employees and agents 0f the Department alleged herein were committed.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 4 of 15


        USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 5 of 43




          12. In   doing acts and/or omissions alleged herein, Defendants, and each 0f them, acted


under color 0f authority and 0r under color 0f law.


          13.   Due to   the acts and or omissions alleged herein, Defendants, and each of them acted


as the agent, servant         and employee, any f or acted         in concert with each   0f the other Defendants


herein.



                                               Jurisdiction    and Venue


          14.   The Court has concurrent jurisdiction over this action pursuant                  t0 Indiana State   Law

and U.S. Constitution, 28 U.S.C. S 1331 and 42 U.S.C. S 1983.


          15.   Pursuant t0 28 U.S.S 1362 and Indiana Law, this court has supplemental jurisdiction


t0 redress   Matthew's wrongful death and survival action under Indiana                   state law.




          16.   Venue    is   proper in this judicial   district   pursuant to 2(g)1391 and 42 U.S.C. S 1983


because the alleged Violations of Matthew’s constitutional rights took place here, Lake County,


Indiana.



                                               Preliminary Allegations



          17.   Matthew Shank, then age        37,   was   arrested   by Neil Olson,    St.   John Police Department,

after   he was involved in an automobile accident 0n June                19,   2020, in Crete,    Illinois.




          18. After the arrest       by Ofﬁcer Neil Olson, Matthew was charged with Driving While

Suspended-HTV and possession 0f Hypodermic Needle, 45G02-2006-F6-001332.


          19.   Matthew, While speaking with Ofﬁcer Neil Olson, indicated                     that he,   Matthew Shank,

had overdosed 0n Heroin approximately 2 hours prior                   t0 the stop   by Ofﬁcer Neil Olson.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 5 of 15


       USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 6 of 43


         20.   Matthew        also advised    Ofﬁcer Neil Olson        that he,   Matthew Shank, had gained

consciousness after his friend had previously administered Narcan 3 times to Matthew, prior to


the stop   by Ofﬁcer, Neil Olson.


         21.   Upon the       consent 0f Matthew, Ofﬁcer Olson, searched Matthew’s Nissan, Ofﬁcer


Neil Olson, found 2 uncapped syringes, and two empty glass bottles, inside a plastic baggie.



         22.   Matthew was then transported by Deputy Neil Olson,                         St.   John, Police Department t0


the   Lake County     Jail.




         23.   Matthew went through           the intake process at the      Lake County            Jail   and provided

information regarding the status 0f his health. In the early morning 0f June 20, 2020, Matthew


advised Lake County           Jail   employees      that   he was subj ect to seizures, was going through heroin


Withdraw.



         24. That    on June 20, 2020,         it   was reported t0 Methodist Hospital              that   Matthew was    last



seen   at the jail at 8   am.


         25. That    it   was   indicated that in the Transport 0f Lake            County        Jail   Inmate for Hospital


Evaluation, that at 11:40 A.M.,             CPR was        administered to Matthew Shank.



         26. That    0n June 20, 2019,         at 11:31 am., the      Lake County          Jail called the    Crown   Point


Fire   & Rescue,    Station 15, that there          was an unresponsive male (Matthew Shank).


         27.   At   11:37,    A.M.    the   Crown    Point Fire   & Rescue, found Matthew Shank, was lying
spline in his jail cell,      on the second ﬂoor 0f the Lake County               Jail.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 6 of 15


        USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 7 of 43


           28.      Upon     arrival,   it   was noted   t0 the   Crown      Point Fire      & Rescue personal that Matthew
was     last   seen at 8:00 A.M. and vomiting was observed near Matthew’s mouth.



           29.      Matthew Shank,           arrived at Methodist Hospital,            by Crown Point Ambulance                Service,


with    EMT Luces administering CPR to Matthew Shank, upon presentment to said hospital.

           30. Prior t0 presentment to the aforementioned hospital,                           EMT Lucas indicated that

Matthew was previously provided “CPR by jail                          staff, 5   Epis,   1   amp   biarb,   and 2    mg 0f Narcan,

prior t0 arrival t0         Lake County         Jail.”




           3   1.   Per   EMS,   it   received the call for service for Matthew at 11:31 am, from Lake County


Jail.




           32.      Upon    arrival at the     Lake County        Jail, at   approximately 12:06, P.M., Matthew Shank,


was     asystole, (ﬂatlined),           upon   transport to Methodist Hospital, Merrillville, Indiana.



           33.      Matthew was administered              5 rounds 0f Epi        by the Methodist Hospital            staff.




           34.      At 12:09 P.M., Matthew Shank, was pronounced dead.


           35.      It   was communicated         t0   Methodist Hospital, that Matthew’s              down time was 37

minutes and he had motted (colored) skin.



           36.      At 2:27    p.m., the coroner         had taken Matthew Shank, from Methodist Hospital,

Merrillville, Indiana.



           37.      At   the time of Matthew's arrest and incarceration, the Jail                   had a


policy    geming          intoxicated intakes.      Anyone With a was            t0   be sent t0 the emergency room for

medical clearance. Further, before the detainee would be accepted into the                                  Jail,   there   had   to   be
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 7 of 15


       USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 8 of 43


documentation presented 0f medical clearance.


           38.   Upon    information and belief, no one ever sought medical clearance



for   Matthew      t0   be incarcerated rather than hospitalized.


           39.   Matthew spent     the rest of June 20, 2019, at the     Jail,   locked in Cell, Which was not


equipped With a surveillance camera.


           40.That 0n the morning 0f June 20, 2019, between 8 A.M. and 11:37 A./M., sometime


prior t0   Matthew suffered a        seizure and/or asphyxia and/or Fentanyl overdose             Which was not

noticed by Jail personnel monitoring Matthew's             cell.




           41.   From the time Matthew         suffered the ﬁrst seizure and/or asphyxia and/or Fentanyl


overdose and/or until she was discovered in his            cell, at   approximately 11:37 A.M., a.m. n0 staff


0f the   Jail    and/or Sheriff s Department checked 0n Matthew. Uponinformation and belief,


Matthew      laid in the    same   position, face   down on   a mat 0n his ﬂoor for over three and one-half


hours Without movement.



           42.   An autopsy determined that Matthew died 0f asphyxia and fentanyl overdose

           43.   Matthew experienced pain and         suffering as he struggled t0 deal with the physical


ramiﬁcations from withdrawal, asphyxia and fentanyl overdose



           44.   At   the time of her death,   Matthew was survived by           his mother,   Mary Kay Shank and

brother, Daniel Shank.



           45. Prior t0 Matthew's death, there        had not yet been judicial determination made

regarding whether there was probable cause to support the charges against his will.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 8 of 15


       USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 9 of 43


          46. Prior t0 his death, defendants failed to have                Matthew examined by a physician 0r

other qualiﬁed medical personnel, nor                was he transported      to a hospital for     medical care.



          47.   Upon   information and belief, there was never a blood test 0f Matthew, nor was the


Jail   contacted to inform     it   that   Matthew's heroin exposure was          at a   dangerous and      life-




threatening level.



          48. Sheriff Martinez        is   a public ofﬁcial, and the Department           is   a public entity, as   is   Lake

County. They are sued under Title 42 U.S.C. g1983 for Violations 0f the Fourth                           Amendment of

the United States Constitution and Indiana state                 law for the   acts   and omissions 0f the individual

defendants, and each of them,              Who    at the   time they caused Matthew Shank's injuries, damages


and death were duly appointed, qualiﬁed and acting ofﬁcers, employees, and/or agents 0f Sheriff

Martinez and/or the Department acting within the course and scope 0f their employment and 0r


agency.



          49. Plaintiff alleges that the conduct of each Defendant deprived                      MATTHEW SHANK 0f
his constitutional rights t0 life          and medical care for his serious but treatable medical needs while

in custody at the Jail,    and caused        MATTHEW SHANK t0 suffer grievous harm, emotional and
physical injuries prior to his death, and ultimately caused his death while he                       was   in the custody


0f Defendants.


          50.   Each 0f the Defendants caused and               is   responsible for the unlawful conduct and


resulting   harm by,    inter alia, personally participating in the conduct, 0r acting jointly                  and   in


concert With others      who   did so, by authorizing, acquiescing, condoning, acting, omitting 0r


failing t0 take action t0 prevent the             unlawful conduct, by promulgating or failing t0 promulgate


policies   and procedures pursuant           to   Which the unlawful conduct occurred, by             failing   and refusing
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 9 of 15


      USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 10 of 43


to initiate   and maintain adequate         training, supervision      and stafﬁng with deliberate indifference          t0


Plaintiffs' rights,       by   failing to maintain proper    and adequate      policies, procedures     and protocols,

and by ratifying and condoning the unlawful conduct performed by agents and ofﬁcers, deputies,

medical providers and employees under their direction and control.


         5 1.     Each of the defendants knew 0r should have known                   that the



failure t0    adopt adequate policies 0r practices would have resulted in the harm



t0   and death 0f Matthew Shank.


         52. Plaintiff alleges        0n information and belief that the defendant members 0f the

Department         failed t0 follow the Department's policy regarding persons                   Who had withdrawn from

heroin, previously administered Narcan. Further, plaintiff maintains the defendants deliberately


chose to not enact written policies, procedures 0r protocols concerning                         When and under what

circumstances t0 provide pretrial detainees appropriate medical care and treatment                        When the

detainee     is   going through withdrawal from heroin and has shared a history of seizures.



         53. Plaintiff alleges        upon information and       belief that Defendants have



allowed conditions          at the Jail to deteriorate,    causing an environment where



health care       is   ignored, and detainee safety   is    disregarded.



         54. Plaintiff alleges        upon information and       belief that   all   Defendants


ordered, authorized, acquiesced            in, tolerated,   permitted, 0r maintained customs



and usages permitting the other Defendants herein                 t0   engage in the unlawful


and unconstitutional           actions, policies, practices,   and customs 0r usages as
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 10 of 15


      USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 11 of 43


alleged herein. Alternatively, Defendants' conduct as alleged herein constitutes



an unreasonable pattern of constitutional Violations based either on a plan by


Defendants 0r 0n Defendants' indifference or reckless disregard of the safety,



security,    and   rights   of Plaintiffs decedent.


         55. Detention        and correctional   facilities   have a constitutional obligation    t0 reasonably


respond t0 the medical needs 0f arrestees             who have      not yet had a judicial determination


regarding probable cause.



         56.   The Defendant Sheriff Martinez and             the   Lake County    Sheriffs deputies identiﬁed


herein are responsible for Matthew's death as the result 0f their intentional, willful, wanton,


reckless and/or negligent acts         and omissions, including but not limited          t0 the failure t0 properly


screen   him When he         arrived at the jail, failure t0 provide medical care and/or treatment to


Matthew;     failure t0 monitor, protect      and provide safety for Matthew while she was detained;

failure to   monitor Matthew for heroin Withdrawal syndrome; failure to timely contact emergency


services to transport        Matthew   to the hospital;   and the    failure   of supervisory ofﬁcers, particularly


Sheriff Martinez, t0 train and supervise their ofﬁcers, deputies, and                 staff.




         57.   The   failure   0f Sheriff Martinez and the Lake County Sheriff s


deputies identiﬁed herein t0 adequately monitor               Matthew     for Withdrawal



symptoms, as well           as the failure t0 provide   Matthew With emergency medical


treatment in a timely manner, demonstrates a total lack of regard for her right



t0   be free from unnecessary and unlawful bodily harm.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 11 of 15


    USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 12 of 43


           58.   The   acts   and omissions 0f Sheriff Martinez and the Lake County


Sheriff s deputies identiﬁed herein were done willfully, wantonly, and



maliciously, and with such reckless disregard of the consequences as to reveal



a conscious and deliberate indifference to Matthew's serious medical condition



Which resulted         in her   untimely and tragic death.


           59. Sheriff Martinez       and the Lake County      Sheriff” s deputies identiﬁed



herein are responsible for Matthew's death as the result 0f their intentional,



willful,   wanton, reckless and/or negligent acts and omissions, including but


not limited t0 the failure t0 properly screen           Matthew When he         arrived at the jail,



failure t0   provide medical care, and/or treatment t0 Matthew; failure t0 monitor,



protect and provide safety Withdrawal              from heroin and other        opiates; failure to



timely contact emergency services to transport Matthew to the hospital; and the



failure    of Sheriff Martinez to       train   and supervise the ofﬁcers, deputies, and       staff.




           60.   Upon    information and belief, there were n0 nurses working at the



Jail the   weekend When Matthew was brought               into the jail   and   died. Sheriff Martinez



and Lake County          failed to hire nurses t0    work   the weekends.



           61.   The   constitutional obligation 0f all the Defendants t0 keep           Matthew


safe stems       from the Fourth Amendment 0f the United States Constitution.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 12 of 15


       USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 13 of 43


          62. Matthew's death resulted         from the wrongful     acts   0f the Defendants.


                                            FIRST CLAIM        FOR RELIEF

          63. Plaintiff realleges      and incorporates by reference        all   the material



allegations 0f Rhetorical Paragraphs 1-71.



          64. Defendants'      knowing     failure and/or reﬁlsal t0 provide        Matthew With reasonable

medical care caused his death.


          65. Defendants' failure t0 attempt in          any way   t0 ameliorate the pain        and suffering   that


Matthew reported         t0 the   booking Deputy, and      their refusal t0 provide      Matthew with reasonable

medical care      is   in Violation   0f the Fourth   Amendment 0f the United          States Constitution.



          66. That      Deputy Neil Olson,     St.    John, Police Department, failed t0 provide basic care to


Matthew by       transporting     Matthew    t0 the   Lake County   Jail,   rather than a medical facility.



                                           SECOND CLAIM FOR RELIEF

          67. Plaintiff realleges      and incorporates by reference Paragraphs            1   through 61 as though


fully set forth herein.



          68. Plaintiff alleges,      upon information and belief,     that recklessly failed to properly train


Jail   personnel on the provision care to detainees.



          69.   Defendant Sheriff Martinez had a duty and obligation                t0 train   and supervise the jail

personnel regarding: (a)          how t0   recognize the signs and symptoms 0f alcohol withdrawal


syndrome exhibited by detainees such             as   Matthew, and   (b)    how to   timely and properly respond


t0 detainees suffering       from alcohol withdrawal syndrome, a potentially deadly condition

requiring immediate medical care.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 13 of 15


    USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 14 of 43


       70.        Defendant Chief Flores had a duty and obligation to         train   and supervise the jail

personnel regarding: (a)    how to   recognize the signs and symptoms 0f alcohol Withdrawal


syndrome exhibited by detainees such       as   Matthew, and   (b)   how to   timely and properly respond


to detainees suffering   from alcohol withdrawal syndrome, a potentially deadly condition

requiring immediate medical care.



       71. Defendants,      and each 0f them, knew 0r should have known               that the policy,   custom

0r practice of failing t0 adequately train Jail staff would cause grievous injury 0r



death t0 detainees, including Matthew, in Violation of Matthew’s constitutional rights.



       72.   The conduct of Defendants, and each of them, proximately caused Matthew                     t0 suffer



personal injury, emotional distress and death as a result 0f the deprivation 0f



her constitutional rights in Violation 0f the Fourth   Amendment 0f the United


States Constitution.



                                      THIRD CLAIM FOR RELIEF


       73. Plaintiff realleges   and incorporates by reference Rhetorical


Paragraphs   1   through 66 as though fully set forth herein.



       74. Plaintiff alleges,   upon information and    belief, that   Defendants, and each 0f them,


maintained a policy, custom 0r practice of denying prisoners access t0 medical care.



       75. Defendants,     and each 0f them, knew or should have known            that the policy,   custom or

practice of denying prisoners access t0 medical care      would cause grievous          injury 0r death t0


detainees, including    Matthew, in Violation 0f her constitutional     rights.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 14 of 15


    USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 15 of 43


          76.   The conduct of Defendants, and each 0f them, proximately caused Matthew               t0 suffer


personal injury, emotional distress and death as a result of the deprivation 0f Matthew’s


constitutional rights in Violation of the Fourth     Amendment of the United          States Constitution.




                                       FOURTH CLAIM FOR RELIEF

          77. Plaintiff realleges   and incorporates by reference Rhetorical


Paragraphs      1   through 70 as though fully set forth herein.



          78.   Defendant Sheriff Martinez had a duty and obligation          t0 provide jail



personnel With medical training and medical supervision. Defendants                knew    0r should have


known that the policy, custom        0r practice 0f denying medical training t0 jail personnel       would

cause grievous injury or death t0 detainees, including Matthew, in Violation 0f his constitutional


rights.




          79.   The conduct of Defendants proximately caused Matthew             t0 suffer personal injury,


emotional distress and death as a result of the deprivation of Matthew’s constitutional rights in


Violation of the Fourth      Amendment of the United     States Constitution.



                                        FIFTH CLAIM FOR RELIEF


          80. Plaintiff realleges   and incorporates by reference     all   the material



allegations 0f rhetorical Paragraphs 1-73.



          81.   Matthew's death was caused by the wrongful act of the Defendants, and each 0f them,



therefore, Plaintiff is entitled t0 recover    damages under   Ind.   Code 34-23-1-1.
USDC IN/ND case 2:21-cv-00070-PPS-JEM document 4 filed 01/25/21 page 15 of 15


       USDC IN/ND case 2:21-cv-00070 document 1-1 filed 02/24/21 page 16 of 43


                                                   Reguest for Relief

WHEREFORE,              Plaintiff requests that this Court:


a.)   For reasonable compensatory damages;

b.)   For the costs 0f this action; and

c.)   For   all   other just and proper relief.

                                       REQUEST FOR TRIAL BY JURY
Plaintiff,    by and through counsel, requests         that this action   be   tried   by a jury.



Respectfully submitted,




/s/   Andrew M. Yoder

Andrew M. Yoder, 2 1 884-64

2 1 6 Main Street

Hobart, Indiana 46342

(219) 769-7900

                                           CERTIFICATE OF SERVICE



Ihereby       certify that   on January   15,   2021, a copy of this document was ﬁled in the State of


Indiana     ECF/CMS.


/s/   Andrew M. Yoder
